Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.797   Page 1 of 22




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 WILLIAM S. HUSEL,
                                               CASE NO. 19-CV-12478
                   Plaintiff,
       v.                                      HON. GEORGE CARAM STEEH

 TRINITY HEALTH CORP. and
 TRINITY ASSURANCE LIMITED,

                   Defendants.
                                     /

               ORDER DENYING PLAINTIFF’S MOTION FOR
                 PRELIMINARY INJUNCTION (ECF No. 4)

       Plaintiff Dr. William S. Husel has brought suit against the insurer,

 Trinity Assurance Limited (“TAL”), and the first named insured Trinity

 Health Corporation (“THC”), seeking declaratory judgment that Defendants

 must pay his defense costs in the criminal proceedings pending against

 him on 25-counts of murder. Now before the court is Plaintiff’s motion for a

 preliminary injunction to compel Defendants to advance all defense

 expenses to him in the criminal action. On October 16, 2019, this court

 heard over two hours of argument on this matter. Counsel for both sides

 are to be commended for their presentations. Having failed to demonstrate

 a likelihood of success on the merits, irreparable harm, or that the public



                                         -1-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.798   Page 2 of 22




 would be served by the issuance of a preliminary injunction, Plaintiff’s

 motion shall be denied.

                             I. Factual Background

       Dr. Husel worked as a doctor in the Intensive Care Unit at Ohio’s

 Mount Carmel West, a Catholic Hospital. Mount Carmel West is a

 subsidiary of the parent corporation THC which is a named defendant in

 this lawsuit, along with the insurer TAL. Plaintiff’s employer is Mount

 Carmel Health Providers, Inc. (“MCHP”). Under his employment

 agreement, MCHP obtained and paid for professional liability insurance.

 THC obtained four separate indemnification contracts (the “Policies”), only

 one of which provides for potential indemnification of defense expenses,

 the Integrated Risk Liability Policy (the “Policy”).

       Dr. Husel was terminated on December 5, 2018, following an

 investigation that determined he had ordered significantly excessive and

 potentially fatal doses of pain medication for at least 27 patients who were

 near death. On January 25, 2019, the Ohio State Medical Board

 suspended Plaintiff’s medical license, and issued its finding that Plaintiff’s

 continued practice “present[ed] a danger of immediate and serious harm to

 the public.” Dr. Husel was indicted on June 5, 2019 in Franklin County,

 Ohio, with causing the death of 25 individuals between February 10, 2015


                                        -2-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.799   Page 3 of 22




 and November, 2018. All of his patients died after Dr. Husel allegedly

 prescribed a lethal dose of pain medication, sometimes fentanyl, after his

 patients were removed from life support. There are currently 30 pending

 civil claims for negligence and wrongful death against Dr. Husel. THC

 assigned civil defense counsel to defend Dr. Husel in these civil actions,

 but TAL has issued several reservation of rights letters relating to the civil

 complaints. Husel has hired as his criminal defense attorney, Jose Baez, a

 high-profile attorney who has represented Casey Anthony, Aaron

 Hernandez, and Harvey Weinstein.

       In early August, 2019, Dr. Husel made a demand on THC/TAL for

 defense expenses in connection with the criminal indictments. On August

 5, 2019, TAL issued a denial of coverage with respect to his request.

                              II. Standard of Law

       The court must consider the following four factors when ruling on a

 motion for preliminary injunction:

       (1) whether the movant has a strong likelihood of success
       on the merits; [(2)] whether the movant would suffer
       irreparable injury without the injunction; (3) whether
       issuance of the injunction would cause substantial harm to
       others; and (4) whether the public interest would be served
       by the issuance of the injunction.

 Bailey v. Callaghan, 715 F.3d 956, 958 (6th Cir. 2013) (quoting Hunter v.


                                       -3-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20           PageID.800    Page 4 of 22




 Hamilton Cty. Bd. of Elections, 635 F.3d 219, 233 (6th Cir. 2011)). Under

 these four factors, Plaintiff is not entitled to injunctive relief.

                                     III. Analysis

 A.    Likelihood of Success on the Merits

       Although the court must conduct a balancing test of the four

 preliminary injunction factors, “a finding that there is simply no likelihood of

 success on the merits is usually fatal.” Gonzales v. Nat’l Bd. of Med.

 Exam’s, 225 F.3d 620, 625 (6th Cir. 2000). Here, based on the plain

 language of the policy, Plaintiff has not demonstrated a likelihood that

 Defendants must advance defense costs in his criminal case.1

 1.    Choice of Law

       In reaching its decision here, the court first must address which law

 governs. The insurance policies do not provide for any choice of law. This

 case involves an Ohio Plaintiff, Defendant THC is incorporated in Indiana

 with its principal place of business in Michigan, and Defendant TAL is

 incorporated and has its principal place of business in the Cayman Islands.

 The parties have referenced both Michigan and Ohio law in their briefs.


 1
  In analyzing this issue, the court has rejected TAL’s argument that TAL’s duty to
 indemnify is solely to THC and not to Plaintiff. Contracts between employers and
 insurance companies for the benefit of employees of the employer are enforceable by
 the beneficiary against the insurer. Tyson v. Connecticut Gen. Life Ins. Co., 495 F.
 Supp. 240, 243 (E.D. Mich. 1980) (citing Corbin on Contracts § 807); Elom v. Fidelity &
 Guar. Ins. Co., 208 F. Supp. 2d 867, 868 (N.D. Ohio 2002).
                                           -4-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20    PageID.801   Page 5 of 22




 Both agree that whether this court applies Michigan or Ohio law will not

 change the court’s analysis. Accordingly, the court proceeds under the law

 of both Michigan and Ohio.

 2.    Standard of Law for Interpretation of an Insurance Policy

       It is settled law in both Michigan and Ohio that an insurance policy is

 a contract between the insurer and insured, is governed by the same

 principles used to interpret ordinary contracts, and must be read as a whole

 to give meaning to all of their terms. Cincinnati Ins. Co. v. Zen Design

 Group, Ltd., 329 F.3d 546, 553 (6th Cir. 2003); Auto-Owners Ins. Co. v.

 Harrington, 565 N.W.2d 839, 841 (Mich. 1997); Ward v. United Foundries,

 Inc., 951 N.E.2d 770, 773 (Ohio 2011). Any ambiguity in an insurance

 policy is construed in favor of the insured. Cincinnati Ins. Co., 329 F.3d at

 553. But the court must be careful not to read an ambiguity into a policy

 where none exists. Moore v. First Sec. Cas. Co., 568 N.W.2d 841, 844

 (Mich. App. 1997). An “insurer only has a duty to defend the insured if the

 charges against the insured in the underlying action arguably fall within the

 language of the policy.” Advance Watch Co., Ltd v. Kemper Nat. Ins. Co.,

 99 F.3d 795, 799 (6th Cir. 1996) (internal quotation marks and citation

 omitted).




                                      -5-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20    PageID.802    Page 6 of 22




 3.    The Policy

       The most important question for the court to decide is if the Policy

 language requires Defendant-insurer TAL to advance defense costs in

 Plaintiff’s criminal prosecution. The court begins this analysis by analyzing

 the relevant provisions in the Policy. First, the Policy defines coverage as

 follows:

       The Company will indemnify the First Named Insured for
       such Loss arising from Healthcare Professional Liability
       or Managed Care Liability in excess of the applicable
       retention which an Insured shall become obligated to pay
       as a result of a claim first made against the Insured and
       reported to the Company during the Coverage Period
       which arises from a Medical Incident or Managed Care
       Incident that occurs within the Policy Territory on or
       subsequent to the Insured’s Retroactive Date and prior
       to the Insured’s Termination Date. Such coverage shall
       be subject to the limit of liability specified in the
       Declarations Page and the limitations, terms, exclusions
       and conditions herein.

       The Company will also indemnify the First Named Insured
       for Defense Expenses incurred in connection with a claim
       arising from Healthcare Professional Liability            or
       Managed Care Liability covered under this Policy, even if
       any of the allegations of the claim are groundless, false or
       fraudulent. The Company shall not, however, be obligated
       to indemnify the First Named Insured for Defense
       Expenses after the applicable limit of the Company’s
       liability has been exhausted by payment of Loss.

 (ECF No. 1-3, PageID.50) (emphasis in original). Plaintiff argues that

 criminal defense costs are covered under the Policy’s definition of Defense


                                      -6-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.803     Page 7 of 22




 Expenses which is set forth below:

       Defense Expenses means those amounts incurred in the
       investigation, adjustment, defense, settlement, or
       adjudication of any claim brought against an Insured that
       is covered under this Policy. Defense Expenses include
       (1) legal expenses, attorney’s fees, and court costs.

 Id. at PageID.67 (emphasis in original). The Policy does not define the

 term “claim.” Black’s Law Dictionary defines an insurance claim as follows:

 “A policyholder's formal report to an insurance company about a loss with a

 request for a payment based on the insurance policy's terms.” Black's Law

 Dictionary (11th ed. 2019). The Policy defines Loss as follows:

       Loss means all sums which the Insured becomes legally
       obligated to pay to others as damages, whether imposed
       by law by reason of judgment or settlement, or assumed by
       the Insured under contract, because of a claim covered
       under this Policy. Loss includes pre-judgment interest and
       post-judgment interest. Loss does not include Defense
       Expenses.

 Id. at PageID.71 (emphasis in original). Plaintiff argues coverage is not

 limited to Losses, as defined in the Policy, but extends to “Loss Events”

 which the Policy defines in relevant part, as “[a]s respects Part I,

 Healthcare Professional Liability and Managed Care Liability: A

 Medical Incident or Managed Care Incident.” Id. at PageID.71

 (emphasis in original). This is consistent with the Coverage Provision set

 forth in Part I, A of the Policy which states that coverage exists for losses


                                       -7-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20       PageID.804   Page 8 of 22




 arising out of claims which arise from a “Medical Incident” or “Managed

 Care Incident.” Id. at PageID.50 (emphasis in original). The Policy further

 defines a “Medical Incident” as “any act, error or omission in the furnishing

 of or failure to furnish Medical Services.” Id. at PageID.72 (emphasis in

 original).

       Giving the Policy its plain meaning, it is clear that it provides

 coverage for “Loss” which is defined as “all sums which [Plaintiff] becomes

 legally obligated to pay to others as damages.” Id. at PageID.71. While

 Plaintiff is correct the Policy defines “Loss Event” as a “Medical Incident”

 which is further defined as “any act, error or omission in the furnishing or

 failure to furnish Medical Services,” this language does not broaden

 coverage beyond liability for civil damages claims, but merely sets forth

 with specificity those events for which a claim may arise. A criminal

 prosecution is not a “claim” which will result in a “sum” that Plaintiff will be

 obligated to pay as damages. A successful prosecution by the state would

 result in a criminal conviction. The Policy at issue here is a professional

 liability and managed care liability policy to cover the risk of civil damages

 claims, not the risk of public prosecution for crimes committed in the

 provision of medical services.

       Also, the Policy expressly excludes coverage for (1) any claim


                                        -8-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.805    Page 9 of 22




 “seeking non-pecuniary relief,” (2) “the knowing and willful violation of a

 penal statute,” and (3) for “physical abuse.” Id. at PageID.51. The

 mandatory punishment for a murder conviction under ORC § 2903.02 is life

 imprisonment or death, neither of which is pecuniary. It is significant to

 note that the Indictment in this case does not seek damages. (ECF No. 15-

 3). Even if the criminal indictment is interpreted to seek a fine in addition to

 imprisonment, courts do not consider such to be pecuniary relief. Courts in

 other jurisdictions faced with similar policies as here, have found that

 criminal actions do not invoke coverage under policies covering “damages.”

 See, e.g., Potomac Elec. Power Co. v. California Union Ins. Co., 777 F.

 Supp. 980, 983-84 (D.D.C. 1991) (fees incurred in defending against

 possible criminal charges are not recoverable under a liability policy

 because “fines and incarcerations” are not damages, and “allowing fees

 spent on criminal defense to be recovered under a liability policy would

 violate public policy.”); State Farm Fire & Cas. Co. v. Superior Ct., 191 Cal.

 App. 3d 74, 78 (1987) (“Restitution is ordered as punishment in a criminal

 case. No conceivable justification exists for allowing an individual to pass

 on such liability to an insurance carrier.”); Jaffe v. Cranford Ins. Co., 168

 Cal. App. 3d 930, 935 (1985) (no duty to defend in criminal suit under

 malpractice policy because duty to defend arises from insurer’s coverage


                                       -9-
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20    PageID.806   Page 10 of 22




 obligations and where there is no potential for coverage, there is no duty to

 defend and distinguishing between restitution and damages); Spiegel v.

 State Farm Fire & Cas. Co., 277 Ill. App. 3d 340, 342 (1995) (no coverage

 for criminal defense costs where criminal complaint does not seek

 damages but is penal in nature).

       In his Reply, Plaintiff argues that Unencumbered Assets, Tr. v. Great

 Am. Ins. Co., 817 F. Supp. 2d 1014, 1032 (S.D. Ohio 2011) supports his

 position that defense costs are owing. In that case, which involved a

 Directors and Officers Liability Policy, the court held that the insurer was

 not liable for criminal defense costs because the insureds were convicted

 of securities fraud and wire fraud and other charges. Id. at 1032. The

 district court did not address the issue here as to whether criminal defense

 costs are owing at the time criminal charges are brought against an

 insured, and there is no discussion of the policy language which would

 have required an advancement of defense costs. In addition, when

 summarizing the procedural history of the case, the district court noted that

 the insured’s prior motion for the advancement of defense costs was

 denied for a myriad of defects. Id. at 1021-22.

       Next, the court considers the exclusion, which provides there is no

 coverage for “[a] claim arising from the knowing and willful violation of a


                                      - 10 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20      PageID.807    Page 11 of 22




 penal statute committed by or with the knowledge of the Insured.” Id. at

 PageID.51, ¶ 5 (emphasis in original). The murder indictment alleges that

 Plaintiff “purposely caused the death” of 25 people in violation of ORC §

 2903.02. Plaintiff has failed to demonstrate why this exclusion would not

 preclude coverage here. Also, the exclusion for ‘[a] claim arising from the

 knowing and willful violation of a penal statute,” does not require a final

 adjudication of guilt to be implicated. Id. at PageID.51, ¶5. By contrast, the

 policy very clearly sets forth that the exclusion for claims arising out of

 sexual acts and misconduct are only excluded when it is determined “(i) by

 final and non-appealable adjudication in any civil or criminal proceeding, or

 (ii) by a plea of nolo contendere in any criminal proceeding, or (iii) by such

 Insured’s admission in any context, or (iv) otherwise to the First Named

 Insured’s satisfaction, that such Insured did commit such sexual act or

 misconduct.” Id. at PageID.51, ¶ 4.b). Where the policy very clearly limits

 the exclusion for sexual acts or misconduct by requiring an adjudication of

 guilt, it is significant that the policy contains no such prerequisite for the

 exclusion for “[a] claim arising from the knowing and willful violation of a

 penal statute.”

       The final exclusion provides there is no coverage for “[a]ny claim,

 Loss or Loss Event arising out of any physical abuse.” Id. Plaintiff, on the


                                       - 11 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20   PageID.808    Page 12 of 22




 other hand, relies on the caveat that the “physical abuse” exclusion does

 not apply unless it is determined:

       by final and non-appealable adjudication in any civil or
       criminal proceeding . . . that such Insured did commit such
       . . . misconduct. If it is so determined that such Insured
       committed such . . . misconduct, coverage for Defense
       Expenses for such Insured will cease, and the Company
       will not indemnify for any Loss.”

 Id. (emphasis in original). Plaintiff argues that since defense expenses

 “cease” upon final adjudication of misconduct, this implies that defense

 expenses are available in a criminal prosecution for misconduct prior to

 final judgment. The problem with Plaintiff’s argument is that “Defense

 Expenses” are limited to “claims” brought against the Insured for which

 coverage exists. There is no coverage for criminal prosecutions.

       Finally, the court considers two other provisions of the Policy which

 Plaintiff argues supports his position that the Policy requires Defendants to

 pay his defenses in the criminal prosecution. First, the first paragraph of

 the Policy provides:

       CERTAIN COVERAGE PARTS UNDER THIS POLICY
       PROVIDE CLAIMS MADE COVERAGE. IN THOSE
       CASES, COVERAGE APPLIES TO CLAIMS THAT ARE
       FIRST MADE AGAINST THE INSURED AND REPORTED
       TO THE COMPANY DURING THIS COVERAGE PERIOD
       ARISING OUT OF LOSS EVENTS OCCURRING ON OR
       SUBSEQUENT TO THE INSURED’S RETROACTIVE
       DATE.


                                      - 12 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20    PageID.809   Page 13 of 22




 Id. at PageID.50 (emphasis in original). Plaintiff argues this provision

 means coverage exists for “Loss Events” which need not involve the

 obligation to pay a sum as damages, but may extend to a criminal

 prosecution. But the above quoted language states that “COVERAGE

 APPLIES TO CLAIMS THAT ARE FIRST MADE AGAINST THE

 INSURED,” and for the reasons discussed above, a “claim” does not

 include a criminal prosecution. Second, Plaintiff argues that because the

 Policy provides for “$15,000,000” for each “Loss Event,” this means that

 Defendants are obligated to provide criminal defense costs for “Loss

 Events.” But Plaintiff’s suggestion that “Loss Event” includes relief for a

 criminal prosecution is inconsistent with the coverage provision of the

 Policy, id. at PageID.50, and the Policy’s definition of “Defense Expenses,”

 id. at PageID.67, both of which define coverage for “claims” brought against

 the insured. Also, the policy defines coverage for “Losses” and as counsel

 for TAL argued at the hearing of this matter, it is possible to have multiple

 losses arising out of one “Loss Event,” as for example, in the case of blood

 contamination which might give rise to 15 civil lawsuits. The purpose of the

 “Loss Event” provision, as opposed to the “Loss” provision, is to set forth

 policy limits for such an occurrence as set forth on the Declarations page.

 Id. at PageID.46, Item V. It is not to expand on recoverable losses under


                                      - 13 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20      PageID.810    Page 14 of 22




 the policy which are limited to sums awarded as damages. Id. at

 PageID.71, ¶ R.

       Plaintiff also argues that because the policy does not define “liability,”

 the ordinary meaning of liability which includes liability for criminal and civil,

 cases should apply. Plaintiff is correct that Black’s Law Dictionary does

 define liability liberally to mean, “The quality, state, or condition of being

 legally obligated or accountable; legal responsibility to another or to

 society, enforceable by civil remedy or criminal punishment.” Black's Law

 Dictionary (11th ed. 2019). But Plaintiff has failed to show language in the

 policy establishing that defense costs are required based on the risk of

 criminal liability. In fact, as discussed above, the policy covers losses an

 insured is required to pay as damages, and the insurer is required to

 provide defense expenses for claims brought against an insured for which

 coverage exists under the policy. Id. at PageID.50, 67, 71.

       Plaintiff also directs the court to Follow-Form policies, but Defendants

 respond that the Follow-Form Policies do not apply until certain defined

 amounts have been exhausted which has not occurred here (ECR No. 1-4,

 PageID.106; ECF No. 1-5, PageID.119; ECF No. 1-6, PageID.156). Thus,

 for purposes of the preliminary injunction hearing, the court limits its

 analysis to the Policy. Also, the Follow-Form Policies explicitly exclude


                                       - 14 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.811   Page 15 of 22




 indemnification for defense costs. Specifically, the Follow-Form Buffer

 Policy provides, “The Company will not indemnify the Insured for any

 Defense Expenses incurred in connection with a claim covered by this

 Policy.” (ECF No. 1-4, PageID.106) (emphasis in original).

 4.    Precedent in the Cases Involving Director and Officer Policies
       Fails to Support Coverage in this Case

       Plaintiff relies on several cases, most of which involve Director and

 Officer Policies, not Healthcare Professional Liability Policies. Plaintiff

 relies primarily on In re Enron Corp. Sec., Derivative & “Erisa” Litig., 391 F.

 Supp. 2d 541 (S.D. Tex. 2005), where the court found an excess liability

 policy covered defense costs in a criminal prosecution. To the extent In re

 Enron Corp. is persuasive authority, it is distinguishable. In that case, the

 Policy specifically defined claim as “any demand, suit or proceeding against

 any DIRECTORS and/or OFFICERS during the POLICY PERIOD, . . .

 which seeks actual monetary damages or other relief.” Id. at 569. Unlike in

 this case, the Policy referenced a “proceeding” and provided coverage

 beyond mere monetary damages as it referred to “other relief.” Also, the

 policies provided coverage for any “ULTIMATE NET LOSS,” expressly

 including defense costs, that an officer or director becomes legally

 obligated to pay arising out of a “WRONGFUL ACT” committed in his

 capacity as a director or officer of Enron. Id. at 571. The definition of
                                      - 15 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.812   Page 16 of 22




 “wrongful act” included conduct that could be considered criminal in nature.

 Also, there was an exclusion of coverage for fines imposed in a criminal

 suit, and an exemption for claims where a “final adjudication” found that an

 officer or director acted criminally. Id. at 572. The court found these

 exemptions would not be necessary if the policy did not cover defense

 costs in a criminal case. Id. By contrast, there is no comparable policy

 language in this suit. Also, the prosecution of securities violations is

 different than the prosecution of murder charges. To provide coverage for

 the defense of securities crimes may be intended in the context of a

 Directors and Officers Professional Liability policy, whereas coverage for

 murder appears well outside the scope of the professional liability policy at

 stake here.

 5.    Duty to Defend in Civil Cases Does Not Implicate Duty to Defend
       in Criminal Cases

       At oral argument, Plaintiff’s counsel argued that because Defendant

 THC is defending Dr. Husel in the 30 pending civil claims for negligence

 and wrongful death, it must also defend him in the criminal cases as civil

 and criminal cases arise out of the same alleged wrongdoing. Plaintiff’s

 counsel further argued that defense costs in the criminal cases are owing

 because convictions in the criminal cases would eviscerate Defendants’

 obligation to defend in the civil cases which will likely be decided after the

                                      - 16 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20      PageID.813   Page 17 of 22




 criminal prosecution. While Plaintiff is no doubt correct that criminal

 convictions would bar coverage for civil defense costs, this unfortunate

 possibility for Dr. Husel cannot be used to rewrite the plain language of the

 policy which simply does not provide for defense costs in a criminal case.

 6.    Ohio Law Prohibits Liability Insurance for Criminal Conduct

       Finally, as TAL argues, Ohio law disfavors insurance for criminal

 conduct. In Gearing v. Nationwide Ins. Co., 665 N.W.3d 1115, 1120 (Ohio

 1996), the Ohio Supreme Court held than an insured could not recover

 defense costs under his homeowner’s policy arising out of civil litigation

 alleging he sexually molested minors. The Court stressed the policy was

 intended to cover accidents not intentional acts, and emphasized that “[t]he

 public policy of the state of Ohio precludes issuance of insurance to provide

 liability coverage for injuries produced by criminal acts.” Id. The Court also

 stated “[l]iability insurance does not exist to relieve wrongdoers of liability

 for intentional, antisocial, criminal conduct.” Id. at 1118. This general

 public policy suggests that Dr. Husel’s professional liability insurer is not

 responsible for providing criminal defense expenses.

       In sum, based on the plain language of the Policy and persuasive

 precedent interpreting similar policies, Plaintiff is unlikely to succeed on the

 merits of his claim that Defendants are required to advance defense costs


                                       - 17 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.814   Page 18 of 22




 now. In reaching its decision that Plaintiff is unlikely to prevail on the

 merits, the court need not reach TAL’s argument that Plaintiff cannot be

 considered an “insured” as he was acting outside the scope of his

 employment when he allegedly murdered his patients.

       In response to Defendants’ argument that Dr. Husel was acting

 outside the scope of his employment, Plaintiff responded at oral argument

 that Mount Carmel West Hospital had no policies in place regarding the

 specific amount of pain relief that could be administered to patients during

 the process of removing life support. Following oral argument, Plaintiff filed

 a request for leave to file a supplemental brief to support counsel’s

 representation (ECF No. 21). Defendants oppose the motion on the

 grounds that Plaintiff already filed two briefs and participated in a lengthy

 hearing regarding his motion for injunctive relief where he could have

 offered the evidence but did not. In addition, Defendants argue the policy

 is irrelevant, hearsay, and not supported by the evidence. Plaintiff’s

 purpose for submitting the supplemental brief is to respond to Defendants’

 argument that he was not acting within the scope of his employment when

 the patients were allegedly murdered, thus coverage is excluded under a

 specific exclusion of the policy. Because the court has not based its

 decision here on the issue of whether Dr. Husel was acting within the


                                       - 18 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.815   Page 19 of 22




 scope of his employment, the materials sought to be supplemented are

 irrelevant. Accordingly, Plaintiff’s request to file a supplemental brief shall

 be denied as moot.

 B.    Irreparable Harm

       Next, the court considers whether Plaintiff will be irreparably harmed

 if Defendants do not advance defense costs in his criminal case. Plaintiff

 argues he will be irreparably harmed if THC is not compelled to advance

 his defense costs because he will not have adequate funds to defend

 himself and might risk a conviction. Defendants respond that Plaintiff is

 represented by criminal counsel and has made no showing that he is

 indigent or unable to secure counsel. Indeed, at the preliminary injunction

 hearing, Dr. Husel presented no evidence that he is incapable of paying for

 an attorney. Even if he were indigent, the Sixth Amendment guarantees

 him the right to assistance of counsel, by appointment if necessary. Wheat

 v. United States, 486 U.S. 153, 159 (1988). Plaintiff has not demonstrated

 irreparable harm.

       Plaintiff relies on In re WorldCom, Inc. v. Sec. Litig., 354 F. Supp. 2d

 455, 469 (S.D.N.Y. 2005), where the court held that the insured had

 demonstrated irreparable harm if the insurer were not compelled to

 advance defense costs in massive federal securities law claims including a


                                       - 19 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20     PageID.816    Page 20 of 22




 class action. But that case involved civil, not criminal claims. Also, Plaintiff

 relies on XL Specialty Ins. Co. v. Level Global Invest., L.P., 874 F. Supp.

 2d 263, 272 (S.D.N.Y. 2012), which involved a federal criminal investigation

 involving insider trading in the federal securities context, where the court

 found the insureds would be irreparably harmed if the insurer ceased

 advancing defense costs. Unlike here, in that case, there was no dispute

 that the policy covered criminal defense costs, only an issue of fact as to

 whether the claim was excluded for the insured’s failure to make necessary

 disclosures at the time of contracting. Once again, the distinction here is

 that XL Specialty involved officers and directors accused of securities

 violations whose policy covered criminal defense costs, and this case

 involves murder charges where the policy does not cover criminal defense


 costs.

 C.    Substantial Harm to Third Parties

       The issuance of a preliminary injunction will have no appreciable

 impact on non-parties in this case; thus, it is appropriate for this court to

 give this factor less consideration.

 D.    Public Interest

       Finally, the court considers whether the public interest would be

 served by the issuance of an injunction. Plaintiff argues he faces serious

                                        - 20 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20      PageID.817   Page 21 of 22




 criminal charges which put his liberty interests at stake. THC, on the other

 hand, argues it is a Catholic healthcare institution with clearly stated

 principles relating to end of life care, and forcing it to provide defense

 expenses in this case, would cause it harm. TAL argues that if Plaintiff is

 unable to afford the attorney of his choosing, that also means that Plaintiff

 will be unable to repay it should TAL ultimately prevail in this case. TAL

 argues the public interest favors denying injunctive relief else the court will

 be providing for “murder insurance” by providing criminals with the ability to

 commit crimes knowing they could hire an attorney at their insurer’s

 expense. Considering these arguments, the public interest supports

 denying the preliminary injunction. Equities tip in favor of Defendants to

 protect THC’s Catholic principles on end of life issues, to comport with

 public policy that liability insurance does not exist to relieve wrongdoers for

 intentional criminal conduct, and to fulfill the court’s obligation to read the

 insurance contract by its plain and unambiguous terms.

                                 IV. Conclusion

       Having failed to demonstrate a likelihood of success on the merits,

 irreparable harm, or that the equities favor injunctive relief, Plaintiff’s motion

 for a preliminary injunction (ECF No. 4) is DENIED.




                                       - 21 -
Case 2:19-cv-12478-GCS-DRG ECF No. 26 filed 01/08/20   PageID.818   Page 22 of 22




       Plaintiff’s motion to file a supplemental brief (ECF No.21) is DENIED

 as MOOT.

       IT IS SO ORDERED.

 Dated: January 8, 2020

                                    s/George Caram Steeh
                                    GEORGE CARAM STEEH
                                    UNITED STATES DISTRICT JUDGE




                                     - 22 -
